                              United States District Court
                            Western District of North Carolina
                                   Charlotte Division

 William Curtis Lowery,                 )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )              3:19-cv-00403-MR
                                        )
                  vs.                   )
                                        )
 Maury Correctional Institution         )
 FNU Williams                           )
 FNU Lawson                             )
 Verdeen B. Benjamin,                   )
                                        )
              Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 29, 2020 Order.

                                               June 29, 2020




          Case 3:19-cv-00403-MR Document 7 Filed 06/29/20 Page 1 of 1
